Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Kiessling, Attorney# 65257, on 4/8/21.
The application has been amended as follows: 

Claim 41 is amended as follows:
Line 6 is amended to read:
“an induction coil disposed adjacent to the dielectric sidewall of the plasma chamber,”

Claim 56 is amended as follows:
Line 6 is amended to read:
“an induction coil disposed adjacent to the dielectric sidewall of the plasma chamber,”

Previous Claim Rejections - 35 USC § 112 Withdrawn
The rejections under 35 USC 112(b), issued on 2/1/21, have been withdrawn in view of the above amendments.

Previous Claim Rejections - 35 USC § 103 Withdrawn
The rejections under 35 USC 103, issued on 2/1/21, have been withdrawn in view of the new amendments to claims 41 and 56 requiring “a controller configured to control the plurality of lamps to implement a plurality of thermal heating cycles to heat a film layer on a wafer above an activation temperature, wherein the plurality of thermal heating cycles produces an overall nonlinear etch rate such that each of the plurality of thermal heating cycles increases an etch amount on the film layer in a curvilinear manner”. The cited prior art of record does not teach or suggest such a limitation.

Allowable Subject Matter
Claims 41-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 41 and 56, the cited prior art of record fails to disclose or render obvious a plasma reactor for processing one or more semiconductor wafers, the plasma reactor comprising “a controller configured to control the plurality of lamps to implement a plurality of thermal heating cycles to heat a film layer on a wafer above an activation temperature, wherein the plurality of thermal heating cycles produces an overall nonlinear etch rate such that each of the plurality of thermal heating cycles increases an etch amount on the film layer in a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713